Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted February 1, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1 and 3-6 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims
Claim 1:  An engine comprising: 

a crankcase cover including a second crankshaft insertion hole and covering the case opening portion of the crankcase body; 
a crankshaft inserted through the first crankshaft insertion hole and the second crankshaft insertion hole; 
a cylinder base portion located inside the crankcase body; and a cylinder block located outside the crankcase body, wherein: 
the first direction is an axial direction of the crankshaft which is an up-down direction of the engine; 
the crankcase cover is detachably attached to an upper portion of the crankcase body; 
a camshaft is installed inside the crankcase body; 
the camshaft is arranged further on a lower side than the cylinder base portion in the axial direction of the crankshaft, and a shaft portion of the camshaft is arranged between an outer side of the cylinder base portion and an inner side of the crankcase body; 
the crankshaft is rotatably supported between a first bearing provided adjacent to the first crankshaft insertion hole of the bottom portion of the crankcase body and a second bearing provided adjacent to the second crankshaft insertion hole of the crankcase cover; 
portion is disposed just below an outer wall of the cylinder base portion; and 
the camshaft is provided with a gear portion rotatably driven by meshing with a timing gear fixed to the crankshaft, and in a top view in which the crankcase cover is removed, a part of the gear portion is exposed from the cylinder base portion, and a remaining part of the gear portion is covered with the cylinder base portion.
Claims 3-6:  the claims remain as presented in the filing dated February 9, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding an engine having a shaft portion of a camshaft, rotatably supporting the camshaft, extends in an up/down direction, wherein one end of the shaft portion is disposed just below an outer wall of the cylinder base portion, and wherein in a top view in which the crankcase cover is removed, a part of a gear portion of the camshaft is exposed from the cylinder base portion, and a remaining part of the gear portion is covered with the cylinder base portion, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Miyake et al. (U.S. Patent Publ’n No. 2005/0229893 “Miyake”) discloses an engine (E) having a crankcase body (1) including a bottom portion (defining chamber (5)) including a first crankshaft insertion hole (10B) and a tubular portion including the bottom portion integrally formed at one end in a first 
Oltmans et al. (U.S. Patent Publ’n No. 2012/0073527 “Oltmans”) discloses an engine (2) is described having a crankcase (4), a liner (6) and a head assembly (8), wherein crankcase (4) is split along a plane defining a two-part crankcase.  Oltmans discloses that a cylinder base portion (442) is located inside the crankcase body (4) and a cylinder block (440) is located outside the crankcase body (4).
However, neither Miyake, Oltsman, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest an engine having a shaft portion of a camshaft, rotatably supporting the camshaft, extends in an up/down direction, wherein one end of the shaft portion is disposed just below an outer wall of the cylinder base portion, and wherein in a top view in which the crankcase cover is removed, a part of a gear portion of the camshaft is exposed from the cylinder base portion, and a remaining part of the gear portion is covered with the cylinder base portion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/GRANT MOUBRY/Primary Examiner, Art Unit 3747